DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2010/0175590).
Regarding claims 1 and 4
Stevens teaches a Ready-mix joint compound, with an alum initiator and a limited amount of calcium carbonate (abstract and paragraph 0009).
In re Kerkhoven, 205 U.S.P.Q. 1069.
When using a mixture of initiators it would be obvious to blend them together before mixing with the joint compound.
As the use of a mixture of alum and zinc sulfate is obvious, without more a 1:1 mixture is the most obvious.
Stevens teaches a setting temperature in one example of 87 F (table II). Further, Stevens teaches that temperature is a result effective variable with higher temperatures leading to faster set times (paragraph 0035). Further, while the temperature is the vicat temperature, this temperature is higher than the mixing temperature which is expected to be at ambient temperature and with the claimed ranges.
With respect to the limitation on the blend accelerating a setting reaction at a temperature range of 40 to 95 F, this is a property of the composition, and applicants have failed to demonstrate any new or unexpected results within the claimed temperature range, nor has any new or unexpected results been established for the claimed ratio of the two activators. When the reference 
Regarding claim 5
Stevens teaches the use of about 1.75 % activator (1.75 g alum/100 g joint compound) (see Table 2).
Regarding claim 6
Stevens teaches the use of retarders such as zinc hexametaphosphate and potassium tripolyphosphate (paragraph 0012).
Regarding claim 7
Stevens teaches the use of additives such a talc and mica in a joint compound (paragraph 0020).
Regarding claims 9-10
Stevens teaches that higher temperatures reflect higher set times (paragraph 0035). As such the temperature is a results effective variable and the skilled artisan would be capable of balancing the temperature/energy required for curing with the time taken to cure, through routine experimentation in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 4-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/139,350  in view of Stevens et al. (US 2010/0175590). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference teaches all of the limitations of the instant claims except for the use of calcium carbonate. However, Stevens teaches that such compositions often include calcium carbonate (paragraph 0009). Therefore it would have been prima facie obvious to modify the ‘350 reference by including calcium carbonate with a reasonable expectation of success, as suggested by Stevens.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicants submit a declaration to overcome the obviousness rejections.
The declaration has been fully considered, but is not persuasive as it contains mainly opinion evidence and is in direct contrast to the actual teachings of the reference cited in the rejection. That being that the explicit teaching that alum can be used in a composition with a limited amount of calcium carbonate in the base (paragraph 0009). Further, nothing in the claims require a specific amount of calcium carbonate, but only that calcium carbonate be present, which the reference clearly teaches as acceptable.


	Applicants argue that Stevens teaches away from the use of calcium carbonate. This is not persuasive as Stevens explicitly teaches compositions containing alum and limited amounts of calcium carbonate.
Additionally, the double patenting rejections will not be held in abeyance.

Applicants argue against the prior art rejection.
Applicants argue that Stevens teaches away from the use of calcium carbonate. This is not persuasive and applicants even admit that Stevens can have calcium carbonate within his mixtures. Whereas, a reference is good for all that it teaches. A limitation on the amount of calcium carbonate present may overcome the reference, but the claim language only requires a minimal amount of calcium carbonate be present even if only in trace amounts.
Applicants argue that their composition surprisingly can be used at temperatures as low as 40 F. While this may be true it is not persuasive as there is no evidence that the composition of Stevens could not be used at said temperatures.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734